Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-21 have been examined. Claims 1-4, 8, 10-11, 13-14, 16, 20 have been amended. Claim 21 has been added. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orf et al. (US. 20120304054 hereinafter Orf) in view of Fusari et al. (WO 2017160735A1) and further in view of Falchuk et al. (US 20080275732A1)

With respect to claim 1, Orf teaches a  computer-implemented method for automatically generating cancer registry records, the method comprising: 
obtaining, by processor circuitry, a plurality of rules that associate one or more key medical attributes with respective one or more cancer registry codes to generate a cancer registry record as a function of patient health records (‘054; Para 0165: rules including events, actions and criteria established; Para 0169: A registry provides a list of patients with similar or same diagnosis (e.g., tumor registry of patients with cancer; Para 0170: a registry can be set up for automatic addition based on history, rules, etc…Para 0169: ); 
obtaining, by the processor circuitry, one or more electronic health records associated with a patient that include cancer related treatment information (‘054; Para 0115: Certain examples provide Registry and quality measure management tools embedded within an electronic health record. Certain examples provide an ability to set specific criteria for identifying patients that may qualify for national, state and institution-based quality measures and protocols. Based on the criteria established, such as an ICD-9 code range, finding, diagnosis, etc., a patient can be automatically or conditionally placed on a registry, initiating specific actions and notifications for the care of the patient.); 
processing, by the processor circuitry, the cancer related treatment information in the one or more electronic health records to obtain a set of key medical attributes (‘054; Para 0061: Tumor registries collect additional cancer-specific information. The data collected in specific factors is of crucial importance for individual cancers. Unfortunately, there is no direct mapping between ICD-0 top-level sites and NAACCR cancer-specific facts, necessitating linking them manually. Including additional treatment modalities) . Fusari teaches
automatically retrieving, based on the plurality of rules, a set of cancer registry codes corresponding to the set of key medical attributes: (‘735; Para 0010: at least one referenced element can include at least one of the following: a tumor stage, a tumor grade, at least one cancer specific factor, at least one treatment, a tumor recurrence, at least one multiple primary diagnosis, and any combination thereof. At least one site element can contain a morphology determined based on the parameter using the first terminology structure. Data in the database corresponding to the morphology can be included in the data responsive to the query); 
automatically adding the automatically retrieved set of cancer registry codes to a cancer registry record to generate the cancer registry record for the patient that represents a portion of the cancer related treatment information (‘735; Para 0006: the queries can be generated in free form/text and then translated into appropriate parameters based on the master terminology, where the resulting data can be presented via a user interface and/or in any other fashion. The queries can also be built using specific codes of the master terminology). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Orf with the technique of analyzing the pattern of the medical treatment codes as taught by Falchuk and the motivation is to provide cancer codes for cancer related treatment to the patient. 
Orf/Fusari does not  

updating, by the processor circuitry, the cancer registry record to address the insufficient cancer related treatment information. 
Falchuk teaches 
determining, by the processor circuitry, that the cancer registry record includes insufficient cancer related treatment information in response to determining that the set of cancer registry codes violate one or more conditions specified by the plurality of rules (’732; Para 0041:  FIG. 2 is a table which shows examples of the kind of analysis that is necessary to determine the medical treatment code patterns that are characteristic of an unrecognized or misrecognized complex condition; Para 0043: Taking row 213 of table 201 as an example, here, the category is neoplasms, the specific neoplasm is sarcoma, and the common errors/deficiencies are misdiagnosis of the tumor and failure to tailor the treatment of the tumor to the kind of tumor. construed as the set of cancer registry codes violate one or more conditions specified by the plurality of rules); and 
updating, by the processor circuitry, the cancer registry record to address the insufficient cancer related treatment information (‘732; Para 0044: FIG. 5 shows at 501 how the analysis shown in table 201 moves from the errors/deficiencies of column 209 that are typical for the diagnosis and/or treatment of a disease to determining a pattern of medical treatment codes which indicates that intervention by an expert is advisable. As set forth at 517 and 519, various combinations of the ICD-9 codes and CPT codes may indicate the need for intervention. In a presently-preferred embodiment, intervention is indicated if any of the ICD-9s listed in FIG. 5 is present and at least one of the listed CPTs is present. Also if the sarcoma ICD-9 171.x is present and there is an absence of any of the listed CPTs, intervention is indicated, since this combination indicates that the patient has a sarcoma but remains untreated. Similarly, as shown at 511, the criteria that indicate the need for expert intervention in the late treatment phase are combinations of an ICD-9 code of 171.9, shown at 513, and a CPT code from the range of CPTs indicated at 515). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Orf/Fusari with the technique of analyzing the pattern of the medical treatment codes as taught by Falchuk and the motivation is to address insufficient cancer related to treatment. 
Claims 13 and 21 rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Fusari discloses wherein the set of key medical attributes includes at least one of a key medical term, a medical condition, a combination of medical conditions, or geometrical tumor information, and wherein determining that the cancer registry record includes insufficient cancer related treatment information includes automatically determining that the cancer registry record includes missing or incomplete information (‘735; Para 61. 
Claim 14 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 1, Falchuk discloses further comprising matching the obtained set of key medical attributes with (‘732; Para 0033). 
Claim 15 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the method of claim 1, Falchuk discloses wherein processing the cancer related treatment information comprises: 
performing natural language processing to generate data representing the cancer related treatment information 732; Paras 0041, 0044; identifying the set of cancer registry codes, based on the plurality of rules, that are associated with the generated data (‘732; Paras 0041, 0044); and 
populating one or more fields in the cancer registry record based on the identified set of cancer registry codes (‘732; Paras 0041, 0044).
Claim 16 is rejected as the same reason with claim 4. 


With respect to claim 5, the combined art teaches the method of claim 1, Fusari discloses wherein the one or more electronic health records are in a first format and the cancer registry record is in a second format (‘735; Para 0036). 
Claim 17 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the method of claim 1, Orf discloses  further comprising: determining that the portion of the cancer related (‘054; Para 0045); and generating a notification for a user to review the cancer registry record in response to determining that the cancer related treatment or diagnosis exceeds the threshold (‘054; Para 0041). 
Claim 18 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the method of claim 1, Falchuk discloses further comprising: determining, based on at least one of the rules, that data in a first field in the cancer registry record is inconsistent with data in a second field in the cancer registry record (‘894; Para 0163); accessing additional cancer related treatment information from the one or more electronic health records to verify that the data in at least one of the first or second fields is correct (‘732; Para 0041); and updating the data in at least one of the first or second fields based on the additional cancer related treatment information (‘732; Para 0041). 
Claim 19 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the method of claim 7, Fusaridiscloses  wherein the data in the first field indicates that the patient is a female and the data in the second field indicates a diagnosis of prostate cancer (‘735; Paras 0039, 0055), wherein accessing the additional cancer related treatment information comprises: retrieving at least one of medical imaging information or blood sample (‘735; Appendix A);  determining that the medical imaging information or blood sample information corresponds to a male patient (‘894; Para 0150); and adjusting the data in the first field to indicate that the patient is a male or flagging the data in the first field for review in response to determining that the data in the first field indicates that the patient is a female and that the medical imaging information or blood sample information corresponds to a male patient. (‘735; Appendix A). 
Claim 20 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the method of claim , Fusari discloses 1 further comprising: determining that a first type of data from the cancer related treatment information corresponds to a first code of a field in the cancer registry record (‘735; Appendix A); determining that a second type of data from the cancer related treatment information corresponds to a second code of the field in the cancer registry record (‘735; Appendix A); prioritizing the second type of data over the first type of data based on the rules; and populating the field in the cancer registry record with the second code instead of the first code based on the prioritizing (‘735; Appendix A). 

With respect to claim 10, the combined art teaches the method of claim 9, Fusaridiscloses wherein the first type of data represents results of a biopsy and the second type of data represents results from medical imaging wherein a given rule of the plurality of rules specifies a condition comprising an impossibility for a given gender. (‘735; Para 0048). 

With respect to claim 11, the combined art teaches the method of claim 1, Fusari discloses further comprising: identifying a collection of cancer registry records, associated with a plurality of cancer patients, that are similar to the generated cancer registry record; the identifying comprising filtering a plurality of cancer registry records based on a combination of a gender, a tumor type, a tumor geometry, and a diagnosis of the patient; identifying a treatment protocol indicated in the collection of cancer registry records; and producing a recommended treatment protocol for treating the patient based on the identified treatment protocol (‘735; Paras 0045, 0061). 

With respect to claim 12, the combined art teaches the method of claim 1, Fusari disclose wherein the one or more electronic health records are retrieved from a first database that manages cancer patients of a first hospital, the method further comprising: obtaining one or more additional electronic health records from a second database that manages cancer patients of a second hospital; and storing the cancer registry record among a plurality of cancer registry records in an inter-hospital registry that contains data about a population of cancer patients (‘735; Para 0026). 

With respect to claim 14, the combined art teaches the method of claim 1. further comprising: determining a last modified date of the cancer registry record; determining that subsequently received cancer related treatment information is associated with a later date than the last modified date of the cancer registry record; in response to determining that the subsequently received cancer related treatment information is associated with the later date than the last modified date of the cancer registry record. generating a code based on the subsequently received cancer related treatment information; and updating the cancer registry record based on the generated code (732; Para 0044)
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.